Rothrock, J.
The 'plaintiffs doubtless dismissed their case because they failed to prove that they were the owners of the patent title. Code, § 897, provides that “no person shall be permitted to question the title acquired by a treasurer’s deed without first showing that he, or the person under whom he claims title, had title to the property at the time of the sale.” Plaintiffs introduced in evidence a conveyance to them from one Casper Geisart, and made no further proof ‘ of title. They therefore utterly failed to show title in themselves, or in Geisart, under whom they claimed.
The defendant introduced in evidence a tax deéd which" was regular upon its face, and appeared to be a conveyance, of the land in due form of law to one Young, the assignee of the tax-sale certificate. He also put in evidence a warranty deed of the laud from Young to himself. "When the plaintiffs dismissed their action, the cause stood upon the cross-bill of the defendant, without answer or reply.. The cross-bill was in proper form, with all the averments necessary for an original petition to quiet title. It is questionable whether the plaintiffs had the right to introduce any evidence, or, rather, whether they did not withdraw their evidence with the dismissal of their case. They were in default for want of an answer to the cross-bill. But. this question we need not determine. It was the defendant’s right to proceed with the trial of the case made in his cross-bill, notwithstanding the plaintiffs dismissed their action, (Code, § 2846;) and when he presented a treasurer’s deed, which upon its face was sufficient to convey a title, the court could not consider any evidence of the invalidity of the deed, without first finding that the plaintiffs were the holders of the patent title. Varnum v. Shuler, 69 Iowa, 92.
We think the court should have entered a decree quieting the title to the land in the defendant.
Reversed.